Citation Nr: 0017410
Decision Date: 07/07/00	Archive Date: 11/03/00

DOCKET NO. 99-00 045A              DATE JUL 07, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Lincoln, Nebraska

THE ISSUES

1. Entitlement to service connection for the cause of the veteran's
death.

2. Entitlement to dependents' educational assistance under the
provisions of chapter 35 of Title 38, United States Code.

REPRESENTATION

Appellant represented by: John S. Berry, Attorney

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD 

James A. Frost, Counsel 

INTRODUCTION

The veteran served on active duty from March 1951 to March 1954. He
died on October 15, 1997. The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises from
a rating decision in June 1998 by the Department of Veterans
Affairs (VA) regional office (RO) in Lincoln, Nebraska.

FINDINGS OF FACT

1. The cause of the veteran's death was heart and lung disease.

2. The veteran's heart and lung diseases began many years after
service, and there is no medical evidence of a nexus between the
veteran's fatal heart md lung diseases and active service.

3. Diabetes mellitus did not materially or substantially contribute
to the veteran's death.

4. The veteran did not have a service connected disability
evaluated as totally and permanently disabling at the time of his
death, and he did not die of a service connected disability.

2 -

CONCLUSIONS OF LAW

1. The claim for service connection for the cause of the veteran's
death is not well grounded. 38 U.S.C.A. 5107(a) (West 1991).

2. Entitlement to dependents' educational assistance under the
provisions of chapter 35, Title 38, United States Code, is not
warranted. 38 U.S.C.A. 3500, 3501 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for Cause of Death

The appellant has contended that the veteran's death should be
service connected on the basis that his death was related to one or
more disabilities incurred in service. She has advanced two
theories in support of her claim:

(1) that diabetes mellitus, diagnosed years after the veteran's
separation from service, was related to an injury to the pancreas
sustained in one or more parachute jumps in service in which the
veteran sustained back injuries, and diabetes materially or
substantially contributed to the veteran's death;

(2) or, in the alternative, the veteran incurred a chronic back
disorder in service, which eventually aggravated non-service
connected diabetes mellitus, which, in turn, materially or
substantially contributed to the veteran's death.

To establish service connection for the cause of the veteran's
death, the evidence must show that a service-connected disability
was either the cause or a contributory cause of death. For a
service-connected disability to be the principal (primary)

- 3 -

cause of death, it must singly or jointly with some other condition
be the immediate or underlying cause of death or be etiologically
related. For a service-connected disability to constitute a
contributory cause, it must contribute substantially or materially;
it is not sufficient to show that it casually shared in producing
death, but rather it must be shown that there was a causal
connection. 38 C.F.R. 3.312 (1999).

Service connection was not in effect for any disability during the
veteran's lifetime.

Service connection may be granted for a disability resulting from
disease or injury incurred in or aggravated by service. 38 U.S.C.A.
1110; 38 C.F.R. 3.303. Service incurrence will be presumed for
certain chronic diseases, including arteriosclerotic heart disease,
if manifest to a compensable degree within the year after active
service. 38 U.S.C.A. 1101, 1112, 1113, 1137; 38 C.F.R. 3.307,
3.309. Secondary service connection may be granted for a disability
which is proximately due to or the result of a service-connected
disease or injury. 38 C.F.R. 3.310.

The threshold question in this case is whether the appellant has
met her initial burden of submitting evidence to show that her
claim, for service connection for the cause of the veteran's death,
is well grounded, meaning plausible. 38 U.S.C.A. 5107(a); Murphy v.
Derwinski, 1 Vet. App. 78 (1990). If she has not done so, there is
duty to assist here in developing the claim, and the claim must be
denied. Id.

For a claim of service connection for the cause of the veteran's
death to be well grounded, there must be competent medical evidence
that an established service- connected disorder caused or
contributed to death, or medical evidence that the conditions
involved in death are linked to service or to an established
service-

- 4 -

connected condition. Ruiz v. Gober, 10 Vet App 352 (1997); Johnson
v. Brown, 8 Vet. App. 423 (1995).

The medical evidence shows that the immediate cause of the
veteran's death was heart and lung diseases. Such was reported on
the death certificate and confirmed by an autopsy. The service
medical records show no heart or lung disease. The post-service
medical evidence does not show either disease until many years
after service. There is no medical evidence of a nexus between the
veteran's fatal heart and lung diseases and any incident of active
duty.

As to the appellant's contention regarding her husband's diabetes,
While this disorder was listed as an other significant condition
contributing to death but related to the immediate cause, there is
no medical evidence to show that diabetes was an immediate cause of
the veteran's death or substantially or materially contributed to
his death. The autopsy, which was performed specifically for the
purpose of determining the cause of death, confirmed that the
veteran died of heart and lung diseases; the autopsy did not
indicate that diabetes played any causative role.

The Board has considered a private physician's statement dated in
August 1999, which indicated that a back injury may have played a
role in the veteran's developing diabetes. The appellant has
contended that her husband sustained repeated back trauma during
service. However, even assuming that the medical evidence supported
a link between diabetes and service, the fact remains that there is
no medical evidence to show that diabetes was a principle cause of
death or materially or substantially contributed to death.

In summary, there is no medical evidence to show that diabetes
mellitus materially or substantially contributed the veteran's
death. The immediate cause of the veteran's death was heart and
lung diseases; his heart and lung diseases began many years after
service, and there is no medical evidence of a nexus between the

- 5 -

veteran's fatal heart and lung diseases and active service. Under
these circumstances, the claim must be denied as not well grounded.
Ruiz, supra; Johnson, supra.

II. Chapter 35 Benefits

A statute provides VA educational assistance benefits to certain
eligible persons, including: the surviving spouse of a person who
died of a service connected disability; and a child of a person who
died of a service connected disability or who died while a service
connected disability was evaluated as totally and permanently
disabling. 38 U.S.C.A. 3500, 3501 (West 1991).

In the instant case, because the Board has found that the veteran
did not die of a service connected disability and, at the time of
his death, he did not have a service-connected disability rated as
totally and permanently disabling, the appellant's claim of
entitlement to dependents' educational assistance under the
provisions of chapter 35 of Title 38, United States Code, lacks
legal merit and will be denied on that basis. See Sabonis v. Brown,
6 Veteran. App. 426, 430 (1994).

6 -

ORDER

Service connection for the cause of the veteran's death is denied.

Entitlement to dependents' educational assistance under the
provisions of chapter 35, Title 38, United States Code, is denied.

R. F. WILLIAMS 
Member, Board of Veterans' Appeals

- 7 -



